Exhibit 99.1 KIRIN CHINA HOLDING LIMITED AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010, 2009 and 2008 KIRIN CHINA HOLDING LIMITED AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS December 31, 2010, 2009 and 2008 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm F2 Financial Statements Consolidated Balance Sheets F3 Consolidated Statements of Income and Comprehensive Income F4 Consolidated Statement of Changes in Stockholders’ Equity F5 Consolidated Statements of Cash Flows F6 Notes to Consolidated Financial Statements F7 – F25 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Kirin China Holding Limited We have audited the accompanying consolidated balance sheets of Kirin China Holding Limited and Subsidiaries (the “Company”) as of December 31, 2010 and 2009 and the related consolidated statements of income and comprehensive income, changes in stockholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2010. The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. /S/ Bernstein & Pinchuk LLP New York, New York April 27, 2011, except for revised disclosures as explained in Note2, which is dated June 3, 2011. F-2 KIRIN CHINA HOLDING LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable Revenue in excess of billings Prepayments Other receivables Receivable from a trust equity owner - Real estate properties held for sale - Real estate properties and land lots under development Property and equipment, net Deferred tax assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Accounts payable $ $ Income taxes payable Other taxes payable Due to a stockholder - Other payables and accrued liabilities Customer deposits Long-term loans Deferred tax liabilities Total liabilities Commitments and contingencies (Note 18) Stockholders’ equity Common stock ($1 par value, 50,000 shares authorized, issued and outstanding as of December 31, 2010 and 2009, respectively) Additional paid-in capital Subscription receivable ) ) Statutory reserve Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ Equity $ $ See notes to consolidated financial statements F-3 KIRIN CHINA HOLDING LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME For the Years Ended December 31, Revenue from real estate sales, net $ $ $ Cost of real estate sales Gross profit Selling expenses Operating and administrative expenses Income from operations Other income (expense) Sale of land use right, net - - Government grant - Interest expense ) ) ) Total other income (expense) (308,514 ) Income before income taxes Provision for income taxes Net income Other comprehensive income Foreign currency translation adjustment Comprehensive income $ $ $ See notes to consolidated financial statements F-4 KIRIN CHINA HOLDING LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY Common shares Additional paid-in capital Subscription receivable Statutory reserve Retained earnings Accumulated other comprehensive income Total stockholders’ equity number of shares amount Balance at January 1, 2008 $ $ $ 5,430,517 $ (50,000 ) - $ 741,845 $ 697,323 $ 6,869,685 Capital contribution to a subsidiary Xingtai Zhongding in form of cash - - 1,096,186 - 1,096,186 Capital contribution to Business Service in form of cash, a company then under common control, which is acquired by the Company in 2009 - - 875,376 - 875,376 Net income - 1,468,945 - 1,468,945 Foreign currency translation adjustment - 482,129 482,129 Balance at December 31, 2008 (50,000 ) - Capital contribution to a subsidiary Xingtai Zhongding in form of land use rights - - 27,381,623 - 27,381,623 Return of capital (Note 17(3)) - - (6,787,281 ) - (6,787,281 Distribution to a shareholder in exchange for equity interests in Business Service, a company established in 2008 under common control (Note 3) - - (875,376 ) - (875,376 Net income - 8,152,231 - 8,152,231 Transfer to statutory reserve - (264,887 ) - - Foreign currency translation adjustment - 27,052 27,052 Balance at December 31, 2009 27,121,045 (50,000 ) 10,098,134 1,206,504 38,690,570 Contribution of capital (Note 17(3)) - - 6,845,805 - 6,845,805 Net income - 20,893,604 - 20,893,604 Transfer to statutory reserve - (142,650 ) - - Foreign currency translation adjustment - 2,019,412 2,019,412 Balance at December 31, 2010 $ $ $ 33,966,850 $ ) $ 30,849,088 $ 3,225,916 $ 68,449,391 See notes to consolidated financial statements F-5 KIRIN CHINA HOLDING LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended December 31, Cash flows from operating activities: Net Income $ $ $ Adjustments to reconcile net income to net cash providedby operation activities Depreciation Deferred tax assets (liabilities) (372,369 ) Changes in operating assets and liabilities: Restricted cash (1,258,996 ) (315,990 ) Accounts receivable (1,573,045 ) (13,364 ) - Revenue in excess of billings (21,843,730 ) (12,009 ) Prepayments (2,103,703 ) Other receivables (2,167,182 ) (647,983 ) (4,740 ) Receivable from a trust equity owner (7,484,417 ) - Real estate properties held for sale (591,020 ) - Real estate properties and land lots under development (46,638,292 ) Accounts payable (27,909 ) Income taxes payable (735, 305 ) - Other taxes payable (198,033 ) Other payables and accrued liabilities Customer deposits (5,080,922 ) Net cash provided by (used in) operating activities (28,470,076 ) (798,749 ) Cash flows from investing activities: Purchases of equipment (167,090 ) (80,426 ) (3,955 ) Net cash used in investing activities (167,090 ) (80,426 ) (3,955 ) Cash flows from financing activities: Distribution to a shareholder in exchange for equity interests in Business Service, a company established in 2008 under common control - (878,156 ) - Contribution of capital (Note 17(3)) - - Return of capital (Note 17(3)) - (6,783,630 ) - Proceeds from capital contribution - - Proceeds from long-term loans - Repayments of a bank loan - (2,781,071 ) - Proceeds from due to a stockholder - - Repayments of due to a stockholder (2,799,347 ) (2,025,207 ) Net cash provided by (used in) financing activities (11,777,539 ) (53,645 ) Effect of foreign currency fluctuation on cash and cash equivalents Net increase (decrease) in cash and cash equivalents (573,794 ) (832,331 ) Cash and cash equivalents-beginning of year Cash and cash equivalents-end of year $ $ $ Supplementary cash flow information: Cash paid for interest expense $ $ $ Cash paid for income tax $ $ $ Land use rights as capital contributions from an owner $
